Judgment and order reversed, with costs, and motion denied, with ten dollars costs, upon the ground that the answer and opposing affidavits of defendant present a good defense to plaintiff’s cause of action, which cannot be disposed of short of a trial of the action. Plaintiff was not entitled to summary judgment, pursuant to the provisions of rule 113 of the Rules of Civil Practice. Plaintiff’s damages were unliquidated, and plaintiff’s action is not based upon an agreement to pay plaintiff a sum of money. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.